Title: From John Adams to John Jay, 15 October 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square October 15. 1785
          
          I have received the Letter you did me the Honour to write me the 6. Septr.
          The Act of Congress of the 18 of August, which you inclose, Shall be communicated as directed.
          I have the Honour to agree, fully with you in your Opinion, that “it is manifestly as much the Interest of this Country, to be well with Us, as for Us to be well with them” But this is not the Judgment of the English Nation: it is not the Judgment of Lord North and his Party: it is not the Judgment of the Duke of Portland and his Friends: and it does not appear to be the Judgment of Mr Pitt and the present Sett. in Short it does not at present appear to be the Sentiment of any Body. And I am much inclined to believe they will try the Issue of Importance with Us.
          I have insisted upon the Surrender of the Posts, with as much Earnestness as Prudence would warrant, but can obtain no other Answer than certain Hints concerning the Debts and Some other Points, which are Sufficient to convince me that the Restoration of the Posts will have certain Conditions tack’d to it. I have insisted in Conversation, and have enquired, in Writing, but have not yet made a formal Requisition, by a Memorial in the Name and by Order of the United States.— If I had done it, I Should have compromised my Sovereign, and Should certainly have had no Answer. Whenever this is done, it Should be followed up. I Shall certainly do it, if I Should See a Moment when it can possibly prevail. If it is the Judgment of Congress that it Should be done immediately, I Should be glad of their orders, which Shall be exactly obeyed. I Should even wish they would prescribe to me, the Form of the Memorial.
          It is indeed, as you observe, in the Power of Congress to take a certain Step, which would be longer and more Sensibly felt by Britain, than the Independence of the United States. You have not hinted at the Nature of this Measure: I can conceive of more than one. Exclusion of British Ships from all our Exports, and a heavy Duty upon British Manufactures, is one: a defensive Alliance with France, Spain and Holland is another. a Case may happen in which this last might be justifiable: but I presume it will not be hastily adopted, nor ever without Canada and Nova scotia, to be admitted into our Confederation, and one half at least of the best of the English West India Islands, besides Stipulations for the Admission of our Produce freely to the French West India Islands and Some Articles into France Duty free, with similar Stipulations with Spain and Holland. I hope however the first Measure will be adopted forthwith, and not the Smallest Article of our Produce be permitted to be exported in Brittish Bottoms.
          Mr Barclay is appointed to go to Morocco, and Coll Franks goes with him. Mr Lamb to Algiers and Paul R Randal Esqr with him. There will be captives to redeem as well as Treaties to form.
          I can obtain no Answer from the Ministry, to any one demand, Proposal or Inquiry. in this I am not alone. It is the Complaint of all the other foreign Ministers. The Dutch Envoy particularly told me yesterday, that he could obtain no Answer, to any of his Memorials, Some of which were presented as long ago as last April. The Ministry, Since the ill fortune of their Studies in Ireland, have been in a Lethargy. But they must Soon awake. Mr Pitt has long had with him in the Country Our Project of a Treaty, and, it cannot be long before he comes to some determination. They have had lately Evidence enough of the Utility to them of the public hope of a commercial Agreement with America. holding up the Idea of a Treaty, has rapidly raised the Stocks. But I cannot entertain any Sanguine hopes, for all Experience all Evidence, Seems to be lost upon this nation and its Rulers. According to most Appearances, a nation so entirely given up the Government of its Passions, must precipitate itself into Calamities greater than it has yet felt. I still think however, that a decided Opinion, concerning the system it will pursue, cannot be formed, before the Opening of the next Budget. With great Esteem and Regard I / have the Honour to be, Sir your most obedient / and most humble servant
          
            John Adams
          
        